                               Case 20-00313   Doc 7   Filed 11/25/20   Page 1 of 4
Entered: November 25th, 2020
Signed: November 25th, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                         (NORTHERN DIVISION)
        In Re:                                    *

        GREGORY LASEK                                  *         Case No.: 20-18230

                  Debtor                               *         Chapter 7

        * * * * * * * * * * * * * * * * * * * * * *
        CRAIG FADEM
        HOWARD GOLDSTEIN                 *

                  Plaintiffs                           *

        v.                                             *         Adversary No. 20-00313

        GREGORY LASEK                                  *

                  Defendant                            *

        * * * * * * * * * * * * * * * * * * * * * *
              STIPULATION AND CONSENT ORDER DECLARING DEBT TO BE
              NONDISCHARGEABLE AND DISMISSING ADVERSARY PROCEEDING

              Craig Fadem and Howard Goldstein ("Plaintiffs") by their undersigned counsel
        and Gregory Lasek ("Defendant") pro se, hereby stipulate and agree as follows:

        WHEREAS, on September 9, 2020 (the "Petition Date") the Defendant filed a voluntary
        petition for relief (the "Second Bankruptcy") under Chapter 7 of Title 11 of the United
        States Code (the "Bankruptcy Code"); and


                                                       1
                 Case 20-00313      Doc 7    Filed 11/25/20    Page 2 of 4




WHEREAS, the Defendant has filed a prior voluntary Chapter 7 petition on August 2,
2011, Case No. 11-25816 RAG (the "First Bankruptcy");

WHEREAS, in the First Bankruptcy, Defendant agreed to reaffirm the debt owed to
Plaintiffs and Defendant’s then counsel submitted the reaffirmation to the Court for
approval on December 30, 2011. The Court granted approval conditioned upon the other
creditors receiving notice of the agreement and being given an opportunity to object; and

WHEREAS, rather than submit the agreement to the creditors as directed, Defendant’s
then counsel filed a notice on May 3, 2012 withdrawing the reaffirmation agreement and
falsely indicated to this Court that he had sent a copy of the notice to Plaintiff Fadem; and

WHEREAS, Defendant denies that he gave permission to his then counsel to withdraw
the reaffirmation agreement and Defendant continued to acknowledge the validity of the
debt even after his counsel committed this fraudulent act which none of the parties were
never made aware of..

WHEREAS, after Defendant failed to make payments as agreed on the debt, on October
30, 2013, the Plaintiffs obtained a judgment against the Defendant (the "Judgment") in
the Circuit Court for Baltimore County, which totaled $1,036,881.25, plus accruing
interest (the "Judgment Debt").

WHEREAS, the Defendant signed a statement in which he acknowledged the non-
dischargeability of the debt.

WHEREAS, in their adversary complaint, the Plaintiffs alleged that the Judgment Debt
owed by the Defendant to the Plaintiffs is non-dischargeable pursuant to § 523(a)(2)(A)
on the grounds that the money obtained by Defendant from Plaintiffs was obtained by
false pretenses, a false representation, or actual fraud.

WHEREAS, the Defendant has not filed an Answer to the Adversary Proceeding; and

WHEREAS, the Plaintiff and Defendant wish to resolve all matters and issues regarding
the Complaint;

NOW, THEREFORE, for good and valuable consideration, Plaintiffs and Defendant
agree and it is hereby

ORDERED, that the Judgment Debt owed by Defendant to Plaintiff in the amount of
$829,505.00 plus attorney’s fees of $124,425.75 plus interest accruing after the judgment

                                              2
                   Case 20-00313    Doc 7    Filed 11/25/20    Page 3 of 4




date is hereby declared nondischargeable pursuant to § 523(a)(2)(A); and it is further

ORDERED, that the Judgment Debt cannot be discharged in any subsequent bankruptcy
case of the Defendant, or in a case commenced as a result of the conversion of the Second
Bankruptcy to a case under a different chapter of the Bankruptcy Code; and it is further

 ORDERED, that this Consent Order and its terms shall be binding upon any trustee or
receiver appointed in this case or any other case under the Bankruptcy Code; and it is
further

ORDERED, that the Plaintiffs are permitted to immediately take all action necessary to
file, record, enroll and index this Consent Order with the appropriate state circuit court.

AGREED AND CONSENTED TO:

/S/ DARREN MARGOLIS
Darren Margolis 023806
Darren Margolis, P.A.
104 Church Lane # 203
Baltimore, MD 21208
410-777-5539 phone
410-777-5243 fax
dmargolis@lawdmpa.com

Attorney for Plaintiffs Howard Goldstein & Craig Fadem


/S/ GREGORY LASEK
Gregory Lasek - pro se
9715 Morning View Circle
Perry Hall, Maryland 21128

Defendant pro se




                                              3
                 Case 20-00313      Doc 7    Filed 11/25/20    Page 4 of 4




CERTIFICATION PURSUANT TO ADMINISTRATIVE ORDER
NO. 03-02, Exhibit A, §V.B.1.

       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to
the Court are identical to those set forth in the original consent order; and the signatures
represented by the /s/ Darren Margolis and /s/ Gregory Lasek on this copy reference the
signatures of consenting parties on the original consent order.


                                                  /s/ Darren Margolis



Copies to:

Darren Margolis
104 Church Lane # 203
Baltimore, MD 21208

Gregory Lasek - pro se
9715 Morning View Circle
Perry Hall, Maryland 21128

Kim Parker
2123 Maryland Avenue
Baltimore, MD 21218

Patricia B. Jefferson
Miles & Stockbridge P.C.
100 Light Street
10th Floor
Baltimore, MD 21202
410-385-3405

                                       End of Order




                                              4
